Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Toñita Louise Hall appeals the district court’s order dismissing her several civil claims against Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order.* See Hall v. Mueller, No. 1:12-cv-01234-CMH-TCB (E.D. Va. filed May 1, 2013; entered May 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We deny Sallie Mae, Inc.'s motion to dismiss the appeal against it as moot.